DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via e-mail communication (authorization for e-mail communication was given in “Applicants Arguments/Remark” filed 03/17/2021) with agent Roger Chen (Reg. No. 67,314) on 06/10/2021.
The application has been amended as follows: Claim 15 is cancelled.

Allowable Subject Matter
Claim 1-5, 7-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, particularly, Zheng and Locke et al., does not fairly teach or suggest the limitation of (bold – emphasis added):
“a determination circuit configured to determine, as transmission-end antennas, at least a portion of antennas, to which different spread spectrum codes are allocated, among the plurality of antennas;
10……a processing circuit configured to arrange each of the transmission-end antennas at predetermined coordinates such that a plurality 15of signals transmitted from the transmission-end antennas are transmitted to a reception-end antenna through multiple paths, wherein the processing circuit deactivates a portion of remaining antennas to which the same spread spectrum code is allocated among the plurality of antennas and limits a signal transmission to the reception-end antenna” when considered in view of the other limitations as recited in claim 1; and 
“…determining, as transmission-end antennas, at least a portion of antennas, to which different spread spectrum codes are allocated, among the plurality of 25antennas; [[and]] 
arranging each of the transmission-end antennas at predetermined coordinates such that a plurality of signals transmitted from the transmission-end antennas are transmitted to a reception-end antenna through multiple path; and 
30deactivating a portion of remaining antennas to which the same spread spectrum 3Appl. No. 16/627,749 Reply to Office action of December 3 1 2020 code is allocated among the plurality of antennas and limiting a signal transmission to the reception-end antenna” when considered in view of the other limitations as recited in claim 8,
Claims 2-5, 7 and 9-12, 14 are allowable for at least their dependency on allowed claim 1 and 8, respectively.Claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633